Citation Nr: 0329197	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  The veteran died in April 2000.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The May 2002 rating decision denied the appellant's 
claim for DIC benefits under 38 U.S.C.A. § 1151.

The appellant provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in February 2003.  At 
this hearing the appellant asserted that she should also be 
granted service connection for the cause of the veteran's 
death on a direct basis.  She claimed that the veteran had 
post-traumatic stress disorder due to his military service, 
and that post-traumatic stress disorder was a contributing 
cause of the veteran's death.  Whether the appellant is 
entitled to receive DIC under the provisions of 38 U.S.C.A. 
§ 1151 is a separate issue, based on different laws and 
regulations, than the issue of entitlement to DIC based on 
cause of death under 38 U.S.C.A. § 1310.  The Board notes 
that the RO denied a claim for service connection for the 
cause of the veteran's death in December 2000, and that the 
appellant did not appeal that decision.  That is, no 
correspondence was received from him within a year of that 
decision indicating disagreement with the RO's denial of her 
claim.  Consequently, the Board interprets the appellant's 
statements at the February 2003 hearing as a request that her 
claim for service connection for the cause of the veteran's 
death be reopened based on new and material evidence.  This 
claim is referred to the RO for appropriate action.


REMAND

Review of the claims file does not reflect that the appellant 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In February 2002 the RO 
sent the appellant a letter apprising her of the information 
and evidence necessary to substantiate a claim for service 
connection for cause of death.  However, this letter did not 
inform the appellant as to the evidence required to establish 
DIC benefits under 38 U.S.C.A. § 1151, or notify the 
appellant of the evidence she was expected to obtain and 
submit, and of which evidence would be retrieved by VA.  For 
notice to be sufficient, it must be specific to the type of 
claim.  See Quartuccio, supra.  Furthermore, the June 2002 
statement of the case provided citation to the incorrect 
version of 38 C.F.R. § 3.159, rather than the current 
regulation implementing the VCAA, despite the fact this 
regulation had been in effect for quite some time.  The 
appellant has not been provided the current laws and 
regulations regarding the VCAA.  

As a result of the change in the law brought about by the 
VCAA and the lack of any evidence in the record of proper 
notification of that change to the appellant, the Board is 
constrained to remand this case for compliance with the 
notice and duty to assist provisions contained in this law.  

At the February 2003 hearing, the appellant indicated that 
the veteran had received VA medical treatment from 1994 or 
1995.  From a review of the record, it is unclear whether all 
of the veteran's pertinent VA medical records have been 
obtained.

The record contains a September 27, 2001, statement from a VA 
physician.  This physician stated that the veteran died from 
the effects of dementia, Parkinson's syndrome and pressure 
ulcers.  The VA physician stated that the veteran's history 
of post-traumatic stress disorder and the use of Haldol to 
treat it contributed to his death.  He further stated that 
Haldol is known to cause Parkinsonian syndrome.  The 
statement could be interpreted as indicating that the 
veteran's death was partly caused by VA supplied medical 
treatment, specifically VA supplied Haldol.  However there is 
no indication as to whether such prescription was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or whether it was an event which was not reasonably 
foreseeable.  Accordingly, a VA medical opinion is needed.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for her.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice 
given, or action taken thereafter by the 
RO, must comply with the holdings of 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should contact the McClellan 
VA Out-Patient Clinic and request copies 
of all of the veteran's treatment records 
dated from January 1994 to April 2000.

3.  When the above medical records have 
been obtained, the veteran's file should 
be forwarded to an appropriate VA 
specialist.  The physician should review 
the veteran's medical records and express 
an opinion as to whether it is at least 
as likely as not that the veteran's death 
was a result of VA medical treatment.  
Specifically, the opinion should indicate 
whether the medication Haldol contributed 
to the veteran's death from Parkinson's 
syndrome and whether there was negligence 
or similar instance of fault on the part 
of VA in prescribing Haldol, or whether 
the outcome of the Haldol prescription 
was an event which was not reasonably 
foreseeable.  The VA specialist should 
also comment on the September 27, 2001, 
statement of the VA physician.  Reasons 
and bases for all opinions expressed 
should be provided.  The rationale for 
all opinions expressed should be 
explained.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested VA medical opinion complies 
fully with the above instructions, if it 
does not, the RO should take corrective 
action. 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case must recite all the applicable 
laws and regulations, including those 
pertaining to the VCAA.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




